DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the container, cap and cap liner as recited in claims 1, 6 and 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the initial level of gases or volatile compounds contained in the container" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Claim 9 recites the limitation "the initial level of methane contained in the container" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Claim 10 recites the limitation "the initial level of methane contained in the container" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 6 recites the limitation “wherein the initial level of gases or volatile compounds contained in the container is retained at a level of less than 10.0 % loss over a period of 90 days”.  The Examiner submits it is unclear as to what combination of features or structural elements are required to meet this functional limitation. The Examiner submits it is unclear as to whether the required feature is the material(s) of construction of the container, cap, or liner elements; the dimensions (thickness) of the container, cap, or liner; the makeup of the liner (i.e. layers?); or is a specific combination of materials, dimensions and layers required to meet the functional limitation of the claim.  The Examiner further notes that the limitation directed to gases or volatile compounds are directed to an element that is not part of the claimed device. Therefore, the cited limitation is unclear.
Claim 9 recites the limitation “wherein the initial level of methane contained in the container is retained at a level of less than 10.0 % loss over a period of 90 days”. The Examiner submits it is unclear as to what combination of features or structural elements are required to meet this functional limitation. The Examiner submits it is unclear as to whether the required feature is the material(s) of construction of the container, cap, or liner elements; the dimensions (thickness) of the container, cap, or liner; the makeup of the liner (i.e. layers?); or is a specific combination of materials, dimensions and layers required to meet the functional limitation of the claim.  The Examiner further notes that the limitation directed to methane is directed to an element that is not part of the claimed device. Therefore, the cited limitation is unclear.
Claim 10 recites the limitation “wherein the initial level of gases or volatile compounds contained in the container is retained at a level of less than 5.0 % loss over a period of 90 days”. The Examiner submits it is unclear as to what combination of features or structural elements are required to meet this functional limitation. The Examiner submits it is unclear as to whether the required feature is the material(s) of construction of the container, cap, or liner elements; the dimensions (thickness) of the container, cap, or liner; the makeup of the liner (i.e. layers?); or is a specific combination of materials, dimensions and layers required to meet the functional limitation of the claim.  The Examiner further notes that the limitation directed to methane is directed to an element that is not part of the claimed device. Therefore, the cited limitation is unclear.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sassa et al. (US 2009/0196798) in view of Brennan et al. (2008/0078737). Sassa teaches a container cap having a barrier layer.  The device is best shown in Figures 1A-1E and 3, and described in Paragraphs 0008-0022 and 0039-0070.
Regarding claims 1, 6, 9 and 10 – As shown in the Figures, Sassa teaches a container (vessel 10) having a body with a top opening surrounded by a rim and a cap (11).  The cap (11) includes a liner (barrier 16) for contacting the rim of the top opening of the container.  See Figures 1A-1E, 3 and Paragraphs 0040-0041.  The liner (barrier 16) may be a composite structure comprised of a layer of fluorothermoplastic elastomer and another layer of polytetrafluoroethylene (PTFE). See Paragraph 0012 and claim 5.  Sassa does not teach a liner having a layer of polyvinyl fluoride or polyvinylidene fluoride (PVDF).  Brennan teaches a liner (film 15) for a container closure comprised of a plurality of barrier layers.  The plurality of layers may include a layer comprising a water and ethanol barrier and a layer comprising an aroma barrier. The various embodiments of the barrier are best shown in Figures 3A-3E and described in Paragraphs 0012-0025. As shown in Figure 3E, the liner (film 15) may be comprised of a water and ethanol barrier layer (40) connected to an aroma barrier layer (18) by a tie layer (20). In Paragraphs 0012 and 0019 Brennan teaches that polyvinylidene fluoride (PVDF) may be used for any of the layers. The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the polyvinylidene fluoride (PVDF) layer from Brennan with the device of Sassa.  One of ordinary skill in the art would add the PVDF layer to provide a material that may act as an additional barrier layer against water, ethanol or aromas, and may also act as a tie layer for the addition of other layers as taught by Brennan.  
Regarding claims 4, 5, 7 and 8 – The Examiner notes that claims 1 and 6 recite “a container for storing a sample for testing containing gases or volatile organic compounds...”. Claim 9 recites the specific gas of methane.  The Examiner submits this is an intended use phrase, therefore the limitations .

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Sassa et al. (US 2009/0196798) in view of Brennan et al. (2008/0078737), and further in view of Allegaert et al (US 2009/0208729). Sassa and Brennan teach every element of claims 2 and 3 except for the thickness of the PVDF layer and the thickness of the compressible material.  Allegaert teaches a film structure for a cap liner. The film is best shown in Figures 1-4 and described in Paragraphs 0051-0082.  In Paragraphs 0016-0022, Allegaert discloses an optimal thickness of 0.5 to 1 mm for the compressible polymer layer and a thickness of 100 micrometers for the gas barrier layer. Allegaert teaches that the disclosed thickness of the barrier layers provides a rigidity that is not too hard while providing high oxygen barrier qualities. The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the layer thicknesses from Allegaert with the combined teachings of Sassa and Brennan. One of ordinary skill in the art would use the layer thicknesses taught by Allegaert in order to provide high oxygen barrier qualities without being too rigid. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schnenck et al. (US 2003/0222046) teaches a storage device comprised of a container and cap with a cap liner. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259.  The examiner can normally be reached on M-F 10AM-7PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        March 12, 2021

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798